Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Police Department dated November 18,1994, which adopted the findings of an Administrative Law Judge who, after a hearing, found the petitioner guilty of numerous specifications of neglect and misconduct, and dismissed him from his position as a transit police officer.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The determination under review is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222). Furthermore, the penalty of dismissal was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra; Matter of Dabulis v New York City Tr. Auth., 222 AD2d 433; Matter of Hickey v Bratton, 180 AD2d 682; see also, Matter of Brooks v Suardy, 222 AD2d 502; Matter of Ruggio v Hammill, 207 AD2d 991).
The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.